Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2015

                                      No. 04-15-00051-CV

                           IN THE INTEREST OF H.R.S., A Child,

                  From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 14-01-0013-CVA
                     Honorable Melissa Uram-Degerolami, Judge Presiding


                                         ORDER
       The reporter’s record was due February 9, 2015, but was not filed. The court reporter is
reminded that, by statute, this appeal is accelerated, and is to take precedence over other matters.
TEX. FAM. CODE ANN. § 109.002(a) (West Supp. 2014).

        We therefore ORDER Steve Turner, the court reporter, to file the reporter’s record on or
before February 23, 2015. The reporter is reminded that strict deadlines exist with regard to
disposal of appeals dealing with termination of parental rights. With regard to the appellate
record, appellate courts may not grant more than 30 days cumulatively with regard to extensions
of time for the reporter’s record. TEX. R. APP. P. 28.4(b).

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court